Exhibit 14.3 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the Registration Statements on Form F-3 (No. 333-111019, 333-119998, 333-126257, 333-143399, 333-167144) and related Prospectus and on Form S-8 (No. 333-173155, 333-118897, 333-113420, 333-141306, 333-139717) pertaining to the Employee Share Option Plan of Pointer Telocation Ltd., of our report dated 8th. February 2013, with respect to the financial statements of POINTERDOBRASILCOMERCIAL S.A., included in the Annual Report (Form 20-F) of Pointer Telocation Ltd., for the year ended 31st. December 2012, filed with the Securities and Exchange Commission. São Paulo, Brazil, 18th. March 2013 RICARDOJULIORODIL Engagement Partner BAKER TILLY BRASIL AUDITORES INDEPENDENTES S/S
